                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 BRETT LIEBERMAN, individually and
 on behalf of all others similarly situated,

                               Plaintiff,
        v.

 PORTAGE COUNTY, MIKE LUKAS, CORY
 NELSON, DALE BOETTCHER,
 JOHN DOE PORTAGE COUNTY SHERIFF’S OFFICE
 PERSONNEL, and JOHN DOE PORTAGE COUNTY                          OPINION and ORDER
 DISTRICT ATTORNEY’S OFFICE PERSONNEL,
                                                                      18-cv-450-jdp
                               Defendants,

        and

 WISCONSIN COUNTY               MUTUAL         INSURANCE
 CORPORATION,

                               Intervenor-Defendant.



       Plaintiff Brett Lieberman was detained at the Portage County jail from August 2014 to

January 2016. He is proceeding on claims that defendants violated his rights under the Fourth

Amendment, the Sixth Amendment, the Fourteenth Amendment as well as the Wisconsin

Constitution and the Wisconsin Electronic Surveillance Act by recording privileged

communication he had with his lawyer and then sharing those recordings with prosecutors,

who used the recordings in court proceedings against him. Two motions are now before the

court: (1) defendants’ motion for summary judgment on the ground that Lieberman failed to

exhaust his administrative remedies, Dkt. 54, and (2) Lieberman’s motion for class certification

under Federal Rule of Civil Procedure 23(b)(2) and 23(b)(3), Dkt. 59.
       The court will grant defendants’ summary judgment motion in part and deny it in part.

The court concludes that the jail’s own rules did not require Lieberman to grieve his claim that

defendants recorded his privileged calls. But defendants have shown that Lieberman did not

exhaust his administrative remedies as to his claim that defendants shared the recordings for

use in court proceedings.

       The court will deny Lieberman’s motion to certify a class under Rule 23(b)(2) because

Lieberman isn’t an adequate representative for such a class. As for the Rule 23(b)(3) class,

Lieberman has satisfied most of the relevant requirements. But the court will stay a decision

on whether to certify the class to allow Lieberman to submit supplemental materials showing

that his counsel meet the requirements under Rule 23(g)(1).



                            MOTION FOR SUMMARY JUDGMENT

       Defendants’ summary judgment motion is directed at Lieberman rather than the class

generally and neither side asks the court to decide the motion for class certification first, so the

court will begin with the motion for summary judgment. See Costello v. BeavEx, Inc., 810 F.3d

1045, 1058 n.7 (7th Cir. 2016) (Rule 23 doesn’t require court to consider certification before

the merits). Under 42 U.S.C. § 1997e(a), “[n]o action shall be brought with respect to prison

conditions under section 1983 of this title, or any other Federal law, by a prisoner confined in

any jail, prison, or other correctional facility until such administrative remedies as are available

are exhausted.” Generally, to comply with ' 1997e(a), a prisoner must “properly take each step

within the administrative process,” Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002),

which includes following instructions for filing the initial grievance, Cannon v. Washington, 418

F.3d 714, 718 (7th Cir. 2005), as well as filing all necessary appeals, Burrell v. Powers, 431 F.3d


                                                 2
282, 284-85 (7th Cir. 2005), “in the place, and at the time, the prison’s administrative rules

require.” Pozo, 286 F.3d at 1025. The purpose of these requirements is to give the prison

administrators a fair opportunity to resolve the grievance without litigation. Woodford v. Ngo,

548 U.S. 81, 88–89 (2006). A failure to exhaust administrative remedies under § 1997e(a) is

an affirmative defense that must be proven by the defendants. Davis v. Mason, 881 F.3d 982,

985 (7th Cir. 2018).

       In this case, the parties discuss the following issues in their briefs:

       (1) whether Lieberman’s claims fall outside the jail’s grievance procedure because they
           are challenges to rules or policies;

       (2) whether Lieberman was excused from filing a grievance because jail officials stopped
           recording his attorney phone calls in November 2015;

       (3) whether communications between Lieberman’s counsel and jail staff satisfied the
           jail’s rule that “Inmates must first attempt to solve all grievances on an informal
           basis with the Staff or Corporal,” Dkt. 58-2 and 58-3;

       (4) whether Lieberman complied with the jail’s rule to submit a written grievance;

       (5) if Lieberman did submit a written grievance, whether that grievance encompasses
           all of his claims in this case.

       For the reasons discussed below, the court concludes that Lieberman wasn’t required

under § 1997e(a) to file a grievance on his claim that defendants were recording his attorney

phone calls, but that defendants have met their burden to show that Lieberman failed to

exhaust his administrative remedies as to his claim that defendants turned the recordings over

to the district attorney’s office for use against Lieberman in court proceedings.

A. Recording

        As for Lieberman’s claim that defendants monitored and recorded his attorney calls, it

is undisputed that the jail’s custody manual in effect at the relevant time states the following:

“Grievances will not be accepted if they are challenging the rules and policies themselves, state

                                                 3
or local laws, court decisions and probation/parole actions.” Dkt. 60-7. Lieberman says that

this provision applies in this case because the jail had a policy of recording attorney phone calls

with inmates. Defendants do not deny that they had such a policy. In fact, in their opening

summary judgment brief, they emphasize that the inmate handbook stated in bold language

that “All telephone calls are recorded and monitored.” Dkt. 56, at 1 (citing Dkt. 58-2). An

inmate is not required to grieve an issue that the facility’s own rules say is outside the scope of

the grievance procedure. Thomas v. Reese, 787 F.3d 845, 848 (7th Cir. 2015). See also Jones v.

Bock, 549 U.S. 199, 218 (2007) (“[T]o properly exhaust administrative remedies prisoners

must complete the administrative review process in accordance with the applicable procedural

rules—rules that are defined not by the PLRA, but by the prison grievance process itself.”

(internal citations and quotation marks omitted)).

       Defendants didn’t address the statement from the custody manual in their opening

brief. But in their reply brief they contend that the statement should not apply for four reasons:

(1) the grievance Lieberman says he filed didn’t invoke a particular rule or policy;

(2) Lieberman never saw the custody manual, so he couldn’t have relied on it; (3) the inmate

handbook expressly allowed inmates to file grievances about jail policies; and (4) defendants

would have accepted a grievance challenging the recording policy.

       Defendants’ first argument is puzzling because it relates to a disputed grievance that

defendants deny Lieberman ever filed.1 But even if the court assumes that Lieberman did file


1
  Lieberman testified that he filed a grievance in which he wrote, “Do not record my attorney
phone calls.” Dkt. 65 (Lieberman Dep. 79:1–3). There are no records that defendants received
such a grievance and defendants deny that they did. Because the court is resolving the motion
for summary judgment on other grounds, the court need not hold a hearing to determine
whether Lieberman actually filed that grievance. See Pavey v. Conley, 544 F.3d 739, 741B42
(7th Cir. 2008).


                                                4
the grievance, it wouldn’t be relevant to this argument. The question is whether Lieberman’s

claim falls within the scope of the jail’s grievance system. It simply doesn’t matter what words

Lieberman may have used in a grievance. Because Lieberman’s claim is a challenge to the jail’s

policy, it could not be grieved under the plain language of the custody manual.

       As for the second argument, defendants cite no authority for the view that defendants

are not required to follow their own rules on what qualifies as a grievable issue unless an inmate

relies on that rule in deciding not to file a grievance. Although the court of appeals has held

that officials cannot require an inmate to follow grievance procedures that aren’t published,

e.g., King v. McCarty, 781 F.3d 889, 896 (7th Cir. 2015), the court has not held that jail officials

can use § 1997e(a) to require prisoners to grieve claims that the jail’s own policies say should

not be grieved. In the absence of such authority, this court declines to adopt defendants’

proposed rule.

       Defendants’ last two arguments are related to the same question, which is whether the

policy shouldn’t apply because jail officials would have accepted a grievance that Lieberman

filed about the recording policy, if he had filed such a grievance. They contend that Lieberman’s

grievance would have been allowed under the inmate handbook, which says that a “grievance

must involve a rule, procedure, or complaint of oppression or misconduct by an employee in

the administration of such rules.” Dkt. 58-2. They also cite testimony of defendant Dale

Boettcher (the jail sergeant) that Boettcher “would have had a conversation” with Lieberman

if Lieberman had filed a grievance about the recording policy. Dkt. 62 (Boettcher Dep. 162:19–

163:3).

       Neither of these arguments show that the jail would have accepted a grievance

challenging the recording policy. The court need not decide whether the inmate handbook


                                                 5
could override the jail’s custody manual because there is no conflict between the two

documents. Lieberman’s claim in this case doesn’t simply “involve” a rule, which would be

permitted by the handbook; the claim is a challenge to the policy itself, which is prohibited by

the manual.

       Boettcher’s testimony is not sufficient to support a contrary conclusion. Boettcher was

equivocal, initially stating that he would have rejected the grievance, and then stating that he

would have spoken to Lieberman about the grievance. Dkt. 62 (Boettcher Dep. 161:1–164:2).

He never testified that a grievance challenging the recording policy was permitted under the

jail’s rule. More important, after-the-fact testimony about whether a facility would have

accepted a grievance can’t trump the plain language of the policy itself. See King, 781 F.3d at

896 (rejecting testimony that officials would have accepted a grievance despite a contrary policy

because “the defendants cannot defeat the suit by retroactively amending the policy with a new

rule or policy”).

       Defendants do not cite any evidence that they have ever accepted grievances about

policies in the past, either the recording policy or any other. In the absence of such evidence,

the language of the custody manual is controlling. Id. (“[N]othing in the jail’s stated policy

shows beyond reasonable dispute, that the jail would have or could have . . . otherwise relaxed

its stated rules.”). So the court will deny defendants’ motion for summary judgment on

Lieberman’s claim that defendants violated his state and federal rights by recording his attorney

phone calls.

B. Transmitting and using the recording

       Lieberman alleges that defendants not only monitored and recorded his attorney phone

calls but also shared the recordings with the district attorney’s office, which then used the


                                               6
information to increase the amount of his bail. Although Lieberman alleges that defendants

were disclosing information to non-jail staff for use outside the jail, Lieberman doesn’t deny

that this claim relates to “prison conditions” and falls within the scope of § 1997e(a), so the

court doesn’t consider that issue. See Morgan v. Messenger, No. CIV. 02-319-M, 2003 WL

22023108, at *2 (D.N.H. Aug. 27, 2003) (claim that prison officials shared prisoner’s private

information with parole board and county attorney was about “prison conditions” within

meaning of § 1997e(a)). Lieberman also doesn’t contend in his brief that defendants had a

policy of sharing recording of attorney phone calls, so his argument under the custody manual

doesn’t apply.2 By failing to make an argument, Lieberman has forfeited the point.

       Lieberman’s other arguments fail as well. First, Lieberman says that he was excused from

filing a grievance because jail officials stopped recording his attorney phone calls in November

2015, which would have mooted any grievance that he filed. He relies on Thornton v. Snyder,

428 F.3d 690, 697 (7th Cir. 2005), in which the court held that § 1997e(a) didn’t require a

prisoner to file an administrative appeal “after receiving the relief he requested in his

grievances.” But Thorton doesn’t apply here because this claim isn’t about recording

Lieberman’s calls.

       Under Thorton, an inmate must still exhaust if “some remedy is available to the inmate

through the administrative process, even if not necessarily the relief desired.” Id. at 695




2
  In his proposed findings of fact, Lieberman says that jail officials did have a policy of sharing
recordings of attorney phone calls, Dkt. 75, ¶ 12, but that allegation is not supported by the
cited evidence, which is an email that says nothing about such a policy. Rather, the email states
that in one instance jail staff sent the district attorney recordings of an inmate’s phone calls.
Dkt. 60-6, at 9. The email also states that jail staff didn’t know that attorney phone calls had
been included in the recording and that the district attorney’s office did not want such
recordings. Id.


                                                7
(emphasis added). In this case, the alleged change in policy would have granted Lieberman

some relief because defendants couldn’t transmit or use what they didn’t record. But a decision

to stop recording phone calls going forward wouldn’t stop officials from transmitting or using

calls that had already been recorded. Lieberman doesn’t allege that jail officials ever promised

not to transmit or use existing recordings. Because part of Lieberman’s claim is that defendants

stored the recordings, see Dkt. 14, at 4, there was “still the possibility of some relief that [jail]

officials could have offered” Lieberman on this claim, Thornton, 428 F.3d at 696, and he was

not excused from exhausting.

          Second, Lieberman says that he exhausted this claim by filing a grievance in which he

wrote, “Do not record my attorney phone calls.” Dkt. 65 (Lieberman Dep. 79:1–3). Defendants

deny that they ever received that grievance, but the court will assume for the purpose of this

motion that Lieberman filed it. This assumption does not help Lieberman because the grievance

said nothing about sharing or using a recording. 3 “[A] grievance suffices if it alerts the prison

to the nature of the wrong for which redress is sought.” Strong v. David, 297 F.3d 646 (7th Cir.

2002). Recording a telephone call within the jail is a different “wrong” than sharing a recording

with a third party outside the jail and then using the recording in a court proceeding. Jail

officials reviewing the grievance that Lieberman says he filed would not have had notice that

he was complaining about disclosure of confidential information to the district attorney’s

office.

          The court concludes that Lieberman failed to exhaust his administrative remedies as to

his claims that defendants transmitted and used recordings of his attorney phone calls.


3
 Lieberman doesn’t contend that he couldn’t file a grievance because he was unaware that
defendants were transmitting or using the recordings, so the court doesn’t consider that issue.


                                                 8
Defendants are entitled to summary judgment on that claim and the court will dismiss the

claim without prejudice. Ford v. Johnson, 362 F.3d 395, 401 (7th Cir. 2004) (“[A]ll dismissals

under § 1997e(a) should be without prejudice.”).



                          MOTION FOR CLASS CERTIFICATION

       The requirements for class certification under Rule 23 are well established: (1) the scope

of the class as to both its members and the asserted claims must be “defined clearly” using

“objective criteria,” Mullins v. Direct Digital, LLC, 795 F.3d 654, 657 (7th Cir. 2015); (2) the

class must be sufficiently numerous, include common questions of law or fact, and be

adequately represented by plaintiffs (and counsel) who have claims typical of the class, Fed. R.

Civ. P. 23(a); and (3) the class must meet the requirements of at least one of the types of class

actions listed in Rule 23(b).

       In this case, Lieberman asks for certification under both Rule 23(b)(2) and (b)(3). Rule

23(b)(2) applies when the plaintiffs are seeking injunctive or declaratory relief and “the party

opposing the class has acted or refused to act on grounds that apply generally to the class”;

Rule 23(b)(3) applies when “the questions of law or fact common to class members

predominate over any questions affecting only individual members,” and “a class action is

superior to other available methods for fairly and efficiently adjudicating the controversy.”

       The court will consider below whether Lieberman has satisfied each of these

requirements.

A. Class definition

       Lieberman seeks to represent the following two classes:




                                               9
       (1) All Jail detainees whose phone calls to attorneys were recorded, transmitted, or used
           from June 12, 2012 until the Jail’s distribution of the Inmate Orientation Booklet
           dated November 24, 2015.

       (2) All Jail detainees whose phone calls to attorneys were recorded, transmitted, or used
           after the Jail’s distribution of the Inmate Orientation Booklet dated November 24,
           2015.4

       The proposed classes must be narrowed in two respects. First, the court cannot allow

Lieberman to proceed on claims that defendants “transmitted” and “used” recordings of

attorney phone calls. The court has concluded that Lieberman did not exhaust his

administrative remedies for those claims, and Lieberman cannot serve as class representative

on a claim that he doesn’t have the right to bring himself. See Arreola v. Godinez, 546 F.3d 788,

799 (7th Cir. 2008). Because Lieberman didn’t ask the court to add another class

representative in the event the court found that Lieberman couldn’t serve, the court doesn’t

consider that issue. This makes it unnecessary to consider defendants’ objections about the

transmission and use claims.5

       Second, Lieberman doesn’t allege in his complaint or his motion for class certification

that defendants continued recording him after November 2015. In fact, he alleges just the

opposite in his summary judgment materials. Dkt. 67, at 14 (“Defendants did—at long last—

designate Plaintiff’s attorney phone numbers as private in November 2015 and stopped

recording his attorney calls.”). So he can’t serve as a representative for that subclass.



4
 Lieberman doesn’t expressly say why the distribution of the November 2015 booklet requires
a separate subclass, but presumably it is because the booklet gave detainees the option to
designate attorney phone calls as “private” so that they would not be recorded.
5
 Even if Lieberman had exhausted his administrative remedies for his “transmission” and “use”
claims, the court would not certify a class for those claims because Lieberman hasn’t identified
any other inmates who would fall into that class. And even if there were other inmates,
Lieberman hasn’t shown that the claims could be resolved on a class-wide basis.


                                                10
       This leaves the following proposed class: “All Jail detainees whose phone calls to

attorneys were recorded from June 12, 2012 until the Jail’s distribution of the Inmate

Orientation Booklet dated November 24, 2015.” That definition uses objective criteria that

clearly separate class members from non-class members, as required by Mullins, 795 F.3d at

657.

       Defendants object to the definition on the ground that it will be difficult for Lieberman

to determine which inmates’ calls were recorded. But the court made it clear in Mullins that

concerns about “the potential difficulty of identifying particular members of the class . . . are

better addressed by applying carefully the explicit requirements of Rule 23(a) and especially

(b)(3).” Id. at 657–58. So the court will consider this objection in the context of considering

those other requirements.

       Defendants also raise an overbreadth objection, though they don’t phrase it that way.

A class definition is overbroad when it “include[s] a great number of members who . . . could

not have been harmed by the defendant’s allegedly unlawful conduct.” Messner v. Northshore

Univ. HealthSystem, 669 F.3d 802, 824 (7th Cir. 2012). Defendants say that simply looking at

recorded calls with attorneys is inadequate because not all of those calls were protected by the

attorney-client privilege. Defendants allege that some of the calls at issue were with lawyers

who did not make an appearance in court for the prisoner and other calls lasted less than a

minute. But defendants haven’t cited any authority to support a contention that either of these

distinctions is relevant to the claims in this case. In any event, the court of appeals has rejected

the view that “minor overbreadth problems” require a denial of class certification. Id. at 826

n.15. Rather, “the better course is . . . to amend the class definition as needed to correct for




                                                11
the overbreadth.” Id. If defendants show later that some members of the class were not harmed,

defendants may move at that time to narrow the scope of the class.

B. Rule 23(a) factors

       1. Numerosity

       Defendants say that Lieberman can’t satisfy this requirement because he hasn’t adduced

evidence regarding the specific number of calls that were recorded during the class period. But

“a class can be certified without determination of its size, so long as it’s reasonable to believe

it large enough to make joinder impracticable and thus justify a class action suit.” Arnold

Chapman & Paldo Sign & Display Co. v. Wagener Equities Inc., 747 F.3d 489, 492 (7th Cir. 2014).

That standard is met in this case.

       Again, it is undisputed that defendants had a policy of recording all telephone calls

during the class period (as narrowed by the court). Lieberman has cited telephone records

showing that there were approximately 90 different inmates who made attorney phone calls

during that time. See Dkt. 61. As defendants acknowledge, “a forty–member class is often

regarded as sufficient to meet the numerosity requirement,” Mulvania v. Sheriff of Rock Island

Cty., 850 F.3d 849, 859 (7th Cir. 2017), so 90 class members is more than enough.

       Defendants say that there may be fewer than 90 class members because some of the

calls at issue were with lawyers who did not make an appearance in court for the prisoner and

other calls lasted less than a minute. But the court already addressed this issue in the context

of discussing the class definition. At this point, defendants haven’t shown that those inmates

should be excluded from the class. And even if the court were to exclude inmates that

defendants say aren’t protected by the attorney-client privilege, it would still leave more than

60 inmates, which is sufficiently numerous to make joinder impractical.


                                               12
       2. Commonality

       An issue of fact or law is common under Rule 23 if it is capable of class-wide resolution.

Bell v. PNC Bank, Nat. Ass’n, 800 F.3d 360, 374 (7th Cir. 2015). In this case, the key common

question is whether the defendants had a policy of recording inmate phone calls with attorneys

that violated the inmates’ rights. See Suchanek v. Sturm Foods, Inc., 764 F.3d 750, 756 (7th Cir.

2014) (“Where the same conduct or practice by the same defendant gives rise to the same kind

of claims from all class members, there is a common question.”). Because defendants do not

deny that there are common questions, the court need not discuss this factor further.

       3. Typicality

       The named plaintiff’s claims are typical of the class if they have “the same essential

characteristics as the claims of the class at large.” De La Fuente v. Stokely Van Camp, Inc., 713

F.2d 225, 232 (7th Cir. 1983). Defendants raise multiple objections to class certification on

this ground.

       First, defendants say that Lieberman’s claims are not typical of the class because

Lieberman alleges that he filed an administrative grievance and a notice of claim, but he doesn’t

identify any other class member who did. “A representative might be inadequate if he is subject

to a substantial defense unique to him.” Beaton v. SpeedyPC Software, 907 F.3d 1018, 1027–28

(7th Cir. 2018).

       Defendants’ argument isn’t persuasive. As for the issue of exhaustion, the court has

already held in the context of defendants’ motion for summary judgment that inmates didn’t

need to file a grievance to challenge the recording policy, so it makes no difference whether

other class members filed grievances. As for the notice of claim requirement, defendants have

already stated that they plan on seeking dismissal of all the class members’ claims on the ground


                                               13
that they didn’t comply with the notice of claim requirement, Dkt. 70, at 2 n.2, so this is not

a unique defense. The common question will be whether the notice that Lieberman filed is

adequate for all class members.

       Defendants’ second argument is more convoluted. It goes something like this:

(1) Lieberman testified during his deposition that he didn’t believe that jail officials were

recording his attorney phone calls, despite warnings in the inmate handbook that all calls were

recorded; (2) this testimony suggests that Lieberman intends to argue that his belief means

that he didn’t consent to his attorney calls being recorded; (3) Lieberman hasn’t cited

testimony from any other proposed class members that they had a similar belief;

(4) Lieberman’s claims aren’t typical of the class because he is the only one relying on a

subjective belief to support his claim.

       This argument fails. Lieberman hasn’t contended that he plans to make his personal

beliefs part of the basis for his claims. More important, neither side cites any authority for the

view that an inmate’s personal belief is an element of any of those claims. Although the parties

agree that the issue of inmate consent is important to Lieberman’s Fourth Amendment claim,

consent under the Fourth Amendment is determined through a review of objective facts. See

Florida. v. Jimeno, 500 U.S. 248, 251 (1991) (“The standard for measuring the scope of a

suspect’s consent under the Fourth Amendment is that of ‘objective’ reasonableness.”). In this

case, it appears that a key question will be whether the inmates consented to the recording

when they decided to continue with attorney phone calls despite warnings from the jail that

all calls were recorded. Because defendants allege that they gave the same warning to all

inmates, the court should be able to resolve that issue on a class-wide basis. See Johnson v.

CoreCivic, No. 16-cv-947-srb, 2018 WL 7918162, at *10 (W.D. Mo. Sept. 18, 2018) (in class


                                               14
action about recording inmates’ phone calls with attorneys, rejecting contention that consent

was an individual issue; “the prevailing common legal question [is] whether [the defendants’]

warnings of potential recording and monitoring of communications between attorneys and

their detainee-clients rise to the level of consent, which applies to the class as a whole”).

       The court concludes that Lieberman’s recording claim is typical of the class’s claims.

       4. Adequacy

       Adequacy has two components, one that relates to the named plaintiffs and one that

relates to class counsel. The named plaintiff must show that his claims are not in conflict with

the claims of the proposed class and that he has a sufficient interest in the outcome of the case.

Rosario v. Livaditis, 963 F.2d 1013, 1018 (7th Cir. 1992). See also Amchem Products, Inc. v.

Windsor, 521 U.S. 591, 625 (1997) (“The adequacy inquiry . . . serves to uncover conflicts of

interest between named parties and the class they seek to represent.”). Rule 23(g)(1) sets forth

four factors that a court must consider before appointing class counsel: the quality of counsel’s

work in the case; counsel’s experience in handling similar cases; counsel’s knowledge of the law;

and the resources that counsel can devote to the case.

       As for Lieberman’s adequacy, defendants raise one issue that relates to Lieberman’s

request to serve as the representative for a class under Rule 23(b)(2) for declaratory or

injunctive relief. The court will discuss that issue in the next section. Defendants raise no

objections to Lieberman’s adequacy to serve as a representative under Rule 23(b)(3) for a class

of inmates whose attorney phone calls were recorded between June 12, 2012, and November

24, 2015. Because Lieberman alleges that defendants repeatedly recorded his attorney phone

calls during that period, he has a sufficient interest in the outcome of that claim to serve as a




                                                15
representative for that claim. Defendants have identified no conflicts of interest and the court

isn’t aware of any.

       But the court cannot approve counsel’s request to represent the class because they

haven’t supported the request. They say in their brief that they meet all of the requirements

under Rule 23(g)(1), but they didn’t submit any evidence to support those conclusions.

Although the court can determine from the record in this case whether counsel are competent

and knowledgeable of the law, counsel must also show that they have the experience and

resources necessary to litigate a class action. So the court will defer a decision on whether to

appoint class counsel to give counsel an opportunity to make that showing.

C. Rule 23(b)

       1. Rule 23(b)(2): injunctive class

       Rule 23(b)(2) applies when the plaintiffs are seeking injunctive or declaratory relief and

“the party opposing the class has acted or refused to act on grounds that apply generally to the

class.” Defendants object to certifying a class under Rule 23(b)(2) on the ground that

Lieberman was released from the jail before he filed this lawsuit, so he doesn’t have standing

to seek an injunction to change jail policies and practices.

       The court already raised this issue in the order screening Lieberman’s complaint. See.

Dkt. 7, at 4 (“Lieberman says that he has not been housed at the Portage County jail since

January 2016 and he does not allege that there is any likelihood that he will return in the

foreseeable future. Under these circumstances, Lieberman does not have standing to seek

declaratory or injunctive relief.”). In response to the court’s order to show cause, Lieberman

said that he “does not challenge the Court’s ruling that Plaintiff does not have standing to

enjoin the continued unlawful recording of attorney-client privileged calls.” Dkt. 14, at 4 n.2,


                                               16
but he said that he had standing to seek injunctive relief in the form of destruction of the

recordings. Dkt. 14, at 4–5. The court allowed Lieberman to proceed on that more limited

claim for injunctive relief. Dkt. 18, at 3.

       In his motion for class certification, Lieberman doesn’t seek to certify a class under Rule

23(b)(2) for the limited purpose of destroying any recordings that defendants have retained,

so the court will not consider that issue. Instead, he asks the court to reconsider the conclusion

that he can’t get an injunction to challenge the jail’s current policy, arguing that his claim is

“inherently transitory,” so it qualifies for an exception to the mootness doctrine. Dkt. 60, at

34. Lieberman doesn’t explain why he waited until now to seek reconsideration of an order

issued in July 2018. Regardless, the doctrine he cites applies only when a claim is mooted after

the plaintiff files the lawsuit, not when the plaintiff lacks standing at the time the complaint is

filed. See Cty. of Riverside v. McLaughlin, 500 U.S. 44, 51 (1991). The court of appeals made the

same point in Holmes v. Fisher, 854 F.2d 229, 232 (7th Cir. 1988), a case this court cited in the

screening order, Dkt. 7, at 4, but Lieberman ignores. Adding to the problem is that it is

undisputed that that defendants changed the recording policy in November 2015. Because

Lieberman doesn’t allege that defendants ever recorded his attorney phone calls under the new

policy, he cannot represent a subclass challenging the new policy. And any request to change

the old policy is moot as to both Lieberman and all the proposed class members.

       In any event, Lieberman hasn’t shown that this case is a good fit for the “inherently

transitory” exception, which doesn’t apply unless “it is uncertain that a claim will remain live

for any individual who could be named as a plaintiff long enough for a court to certify the

class.” Olson v. Brown, 594 F.3d 577, 582 (7th Cir. 2010). In Arreola, the court of appeals

rejected a similar argument to the one Lieberman is making, which is that a jail “typically serves


                                                17
only as a temporary housing facility for inmates,” so the court should allow the named plaintiff

to serve as a representative of an injunctive class despite the fact that the plaintiff had been

released from the jail before he filed the lawsuit. 546 F.3d at 799 (“[W]e cannot conclude that

it would be impossible for a more suitable representative of a Rule 23(b)(2) class to emerge.”).

In this case, Lieberman has cited no evidence that all members of the proposed class would be

unlikely to be housed in the Portage County jail long enough to obtain a class certification

decision. Lieberman himself alleges that he was housed in the jail for 17 months.

       Lieberman seems to realize that the law is against him, so he asks the court to “exten[d]

. . . current law” to allow him to serve as a representative for an injunctive class. Dkt. 76, at

21–22. But that is an argument that Lieberman will have to make to the court of appeals or

the Supreme Court. This court has no authority to disregard binding precedent such as

McLaughlin, Holmes, and Arreola.

       Alternatively, Lieberman asks the court to certify a class for declaratory relief. But the

court addressed this issue in the screening order as well, citing Stewart v. McGinnis, 5 F.3d 1031,

1037–39 (7th Cir. 1993), in which the court of appeals held that the same limitations on

obtaining injunctive relief apply to declaratory relief as well. Lieberman doesn’t identify any

legal interest he has in a declaration on the validity of a policy that hasn’t been in effect for

four years. Tobin for Governor v. Ill. State Bd. of Elections, 268 F.3d 517, 528 (7th Cir. 2001)

(claim for declaratory judgment is moot when “relief . . . would have no impact on the parties

to th[e] suit”).

       Because Lieberman hasn’t shown that he would be an adequate class representative on

a claim for declaratory or injunctive relief, the court will deny Lieberman’s motion to certify a

class under Rule 23(b)(2).


                                                18
       2. Rule 23(b)(3): damages class

       Rule 23(b)(3) applies when “the questions of law or fact common to class members

predominate over any questions affecting only individual members, and that a class action is

superior to other available methods for fairly and efficiently adjudicating the controversy.”

Among the factors that the court may consider are:

               (A) the class members’ interests in individually controlling the
               prosecution or defense of separate actions;

               (B) the extent and nature of any litigation concerning the
               controversy already begun by or against class members;

               (C) the desirability or undesirability of concentrating the
               litigation of the claims in the particular forum; and

               (D) the likely difficulties in managing a class action.

Fed. R. Civ. P. 23(b)(3).

       Defendants contend that certification is improper under Rule 23(b)(3) for the following

reasons: (1) neither Lieberman nor any class member is entitled to damages for “mental or

emotional injury” under 42 U.S.C. § 1997e(e) because none of them suffered a physical injury;

(2) the issue of consent requires an individualized inquiry into each class member’s state of

mind; and (3) it is too difficult to identify the members of the class.

       Defendants’ first two objections don’t require extended discussion. As for the objection

under § 1997e(e), Lieberman isn’t seeking damages for mental or emotional injury, so the

objection is simply irrelevant. And even if Lieberman were seeking such damages, defendants

do not identify any reason why § 1997e(e) would apply differently to different class members.

As for the objection about consent, the court has already rejected defendants’ argument in the

context of the discussion about typicality. Again, the court is not persuaded that determining

the issue of consent will require an inquiry into each class member’s mental state.

                                               19
       Defendants’ third objection is a challenge to Lieberman’s proposed method of

identifying class members, which relates to the question of “the likely difficulties in managing

a class action.” See Mullins, 795 F.3d at 658. Lieberman says that he has generated a list of

possible class members by using the jail’s “call detail records,” which identify inmates calls by

inmate name, the number called, the date and time of the call, the length of the call, and

whether the call was recorded. See Dkt. 61. Lieberman has matched phone numbers with

lawyers using Google searches to generate a list of inmates during the class period whose calls

with attorneys were recorded. Id.

       Defendants say that Lieberman’s method is inadequate because it is “common” for

inmates to use each other’s “PIN” numbers to make calls, which renders the call logs unreliable.

Defendants cite testimony from both Lieberman and defendant Cory Nelson, but neither

party’s testimony supports defendants’ contention. Nelson answered “correct” when he was

asked whether there are “some occasions where an inmate may use someone else’s PIN number,

right?” Dkt. 63 (Dep. 101:4–6). Lieberman answered, “I think that did happen. Yes,” in

response to a question whether inmates used another inmate’s PIN to make phone calls.

Dkt. 65 (Dep. 53:14–17). Lieberman later said it was “probably” a “fairly common” practice,

but he immediately qualified that statement by saying, “that’s speculation.” Id. at 53:20–23.

Neither witness provided any foundation for his opinion. And defendants have not cited

evidence that a single inmate during the class period or otherwise used another inmate’s PIN

to call an attorney. See Messner, 669 F.3d at 825–26 (declining to reverse class certification

because of class members who may be subject to an individualized defense when the defendant

“has given us no indication how many such individuals actually exist”).




                                               20
       If later acquired evidence shows that jail officials did not record attorney phone calls of

some of the individuals who receive class notice, defendants may move to exclude those

individuals from the class at that time. But at this point, the court declines to deny class

certification on the basis of “speculation.” Cf. CE Design Ltd. v. King Architectural Metals, Inc.,

637 F.3d 721, 728 (7th Cir. 2011) (ASerious challenges to typicality and adequacy must be

distinguished from petty issues manufactured by defendants to distract the judge from his or

her proper focus under Rule 23(a)(3) and (4) on the interests of the class.@).

       The ultimate question in a Rule 23(b)(3) class is whether “judicial economy from

consolidation of separate claims outweighs any concern with possible inaccuracies from their

being lumped together in a single proceeding for decision by a single judge or jury.” Mejdrech v.

Met-Coil Sys. Corp., 319 F.3d 910, 911 (7th Cir. 2003). Lieberman has met that standard. He

has identified a jail policy that was applied the same way to inmates at the prison over the

course of multiple years. Under these circumstances, it makes sense to allow the claims of the

proposed class to be resolved in “one fell swoop” rather than in piecemeal fashion. See Jones v.

Cruisin’ Chubbys Gentlemen's Club, No. 17-cv-125-jdp, 2018 WL 1175412, at *3 (W.D. Wis.

Mar. 6, 2018) (“A classwide policy or practice related to a key issue of liability is one of the

most common ways for plaintiffs to show that class certification is appropriate, even when

there are some differences among the potential claims.”).

       In sum, the court concludes that Lieberman has satisfied the requirements for a Rule

23(b)(3) class, with one exception, which is the adequacy of the proposed class counsel. The

court will give Lieberman an opportunity to submit supplemental materials showing that his

counsel satisfy the requirements under Rule 23(g)(1).




                                                21
D. Notice

       Under Rule 23(c)(2)(B), “the court must direct to class members the best notice that is

practicable under the circumstances, including individual notice to all members who can be

identified through reasonable effort.” Generally, the plaintiff includes a proposed class notice

with his motion for certification, but Lieberman failed to do that in this case. I will give

Lieberman the opportunity to do that now. He should take care to include all the information

required under Rule 23.

       Notice must clearly, concisely, and comprehensibly state: (1) the nature of the action;

(2) the class definition; (3) the class claims, issues or defenses; (4) that a class member may

enter an appearance through an attorney should he or she desire; (5) that the court will exclude

any class member requesting exclusion; (6) the time and manner for requesting exclusion; and

(7) the binding effect of a class judgment on class members. Fed. R. Civ. P. 23(c)(2)(B).6

E. John Doe defendants

       One last point. Lieberman included in his complaint unnamed officials at the Portage

County jail and the Portage County District Attorney’s Office. The presumptive deadline for

amending the complaint was November 26, 2018, but Lieberman has not moved to amend the

complaint to identify any additional defendants. Because Lieberman has removed the John

Doe parties from the captions of his briefs and he doesn’t mention them in any of his new

filings, the court will assume that Lieberman has abandoned his claims against the unnamed

defendants and dismiss them from the case.




6
  Lieberman may wish to review the illustrative class action forms prepared by the Federal
Judicial Center for guidance, available at https://www.fjc.gov/content/301253/illustrative-
forms-class-action-notices-introduction.


                                              22
                                    ORDER

IT IS ORDERED that:

1. Defendants’ motion for summary judgment, Dkt. 54, is DENIED as to plaintiff’s
   claim that defendants recorded his attorney phone calls. The motion for summary
   judgment is GRANTED as to plaintiff’s claims that defendants transmitted and used
   the recordings and that claim is DISMISSED without prejudice for plaintiff’s failure
   to exhaust his administrative remedies.

2. Plaintiff’s motion for class certification, Dkt. 59, is DENIED as to a class under Rule
   23(b)(2). A decision on the motion is STAYED as to a class under Rule 23(b)(3).
   Plaintiff may have until July 11, 2019, to submit supplemental materials showing
   that his counsel meets the requirements of Rule 23(g)(1). If plaintiff doesn’t respond
   by July 11, the court will deny plaintiff’s motion for class certification in full.

3. Plaintiff may have until July 11, 2019, to file a proposed class notice. Defendants
   may have until July 18, 2019, to file any objections to the notice.

4. The John Doe defendants are DISMISSED.

Entered June 27, 2019.

                                     BY THE COURT:

                                     /s/
                                     ________________________________________
                                     JAMES D. PETERSON
                                     District Judge




                                       23
